DETAILED ACTION

Acknowledgements
The amendment filed on 02/22/2021 is acknowledged.
Claims 13 and 26 are cancelled per applicant’s filing of 02/22/2021.
Claims 1-12, 14-25 are pending.
Claims 1-12, 14-25 are rejected
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Regarding the rejections under 35 U.S.C. §101, applicant is of the opinion that the amendments to claim 1 and claim 14, which include the limitation of storing the matched anonymous user identification number with the user and the assigned probability in a database, for future tracking of cryptocurrency exchange, of the user, in the blockchain cryptocurrency ledger, overcome the 101 rejection. Examiner respectfully disagrees.
The added language, “storing the matched anonymous user identification number with the user and the assigned probability, in a database, for future tracking of cryptocurrency exchange, of the user, in the blockchain cryptocurrency ledger”, merely recites updating information in the user account in a database about the cryptocurrency transactions for future tracking of cryptocurrency exchange activities. This further describes a method of organizing human activities and abstract idea of identifying 
Furthermore, applicant states that the requirement to sift through the amount of data that is required by the computerized method and computerized system of the current application, would need large teams and long periods of times to find concomitant entries in all the data sources, i.e., bank transfer data, cryptocurrency exchange and the blockchain cryptocurrency ledger.
Examiner notes, however, the use of the computerized method and computerized system to sift through the amount of data to find concomitant entries in all the data sources, i.e., bank transfer data, cryptocurrency exchange and the blockchain cryptocurrency ledger merely serves to use computers as a tool to automate the abstract idea and/or implement the abstract idea of identifying money transfer fraud. This does not improve the functioning of a computer or effect an improvement in any other technology or technical field. 
Regarding the rejections under 35 U.S.C. §101, applicant is of the opinion that the amendments to claim 1 and claim 14, which include the limitation of storing the matched anonymous user identification number with the user and the assigned probability in a database, for future tracking of cryptocurrency exchange, of the user, in the blockchain cryptocurrency ledger, overcome the 101 rejection. Examiner respectfully disagrees.
The added language, “storing the matched anonymous user identification number with the user and the assigned probability, in a database, for future tracking of cryptocurrency exchange, of the user, in the blockchain cryptocurrency ledger”, merely 
Furthermore, applicant states that the requirement to sift through the amount of data that is required by the computerized method and computerized system of the current application, would need large teams and long periods of times to find concomitant entries in all the data sources, i.e., bank transfer data, cryptocurrency exchange and the blockchain cryptocurrency ledger.
Examiner notes, however, the use of the computerized method and computerized system to sift through the amount of data to find concomitant entries in all the data sources, i.e., bank transfer data, cryptocurrency exchange and the blockchain cryptocurrency ledger merely serves to use computers as a tool to automate the abstract idea and/or implement the abstract idea of identifying money transfer fraud. This does not improve the functioning of a computer or effect an improvement in any other technology or technical field. 
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Claim 1: “in a computerized system…an Anti Money Laundry (AML) system…”
Claim 14: “…a processor configured to operated a similarity detector module upon detection by an Anti Money Laundrv (AML) system, of a transfer transaction to a cryptocurrency exchange, said similarity detector module is configured…” 
Claim 14, “(d) communicate…wherein the plurality of transactions of anonymous users includes anonymous user identification number and a cryptocurrency value…”
This appears to be a typographic error. Appropriate correction is required.
	
	
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14-25  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.	
Analysis
In the instant case, claims 1-12 are directed to a computerized method and claims 14-25 are directed to a computerized system. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 is direct to identifying money transfer fraud which is an abstract idea. Specifically, the claim recites “upon detection…of a transfer transaction to a [currency] exchange…(a) receiving bank transfer data of the transfer transaction from a bank including a currency transfer amount and an execution time of the transfer from a user at the bank to the [currency] exchange; (b) communicating with the [currency] exchange to monitor a plurality of currency exchange transactions which are published thereon, and wherein the plurality of currency exchange transactions includes a size, an exchange price and transaction time for each currency exchange transaction; (c) selecting currency exchange transactions out of the monitored plurality of currency exchange transactions, which were completed by the [currency] exchange within a predefined time interval from the execution time of the transfer transaction; (d) communicating with a [currency ledger] to monitor thereof, wherein the plurality of transactions of anonymous users includes an anonymous user identification number and a [currency] value for each transaction in the plurality of transactions of anonymous users; (e) identifying a set of transactions from the plurality of transactions of anonymous users in the predefined time interval where the [currency] value in the plurality of transactions of anonymous users in the [currency ledger] matches the currency transfer amount from the user at the bank out of the selected currency exchange transactions which were completed by the currency exchange, within the predefined time interval from the execution time of the transfer transaction; (f) assigning a probability to each transaction from the plurality of transactions of anonymous users in the set that each of the transactions in the set is the detected transfer transaction by AML system of the user at the bank, to match the anonymous user identification number on the [currency ledger] with the user; and (g) storing the matched anonymous user identification number with the user and the assigned probability, in a database, for further tracking of [currency] exchange, of the user, in the [currency ledger]” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the steps recited in the claim describe a commercial or legal interaction of identifying money transfer fraud. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, claim 1 recites “assigning a probability to each transaction from the plurality of transactions from the plurality of transactions of anonymous users in the set, that each of the transactions in the set is the detected transfer transaction…of the user at the bank, to match the anonymous user identification number on the [currency ledger] with the user” which is also an abstract idea, grouped within the “Mental Process” because the claim involves the steps of assigning probability values to transactions, which can be performed with “pen and paper”. The claim is still directed to abstract idea because merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as a computerized system, a processor, an Anti Money Laundry (AML) system, a similarity detector module, cryptocurrency exchange, a blockchain cryptocurrency ledger, cryptocurrency and a database, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions such as: receiving bank transfer data involving currency transfer transaction made by a user from a bank to a currency exchange, selecting information of currency exchange orders from the currency exchange and currency exchange transactions from a currency exchange ledger, analyzing and identifying the currency exchange order data and the currency exchange transactions related with the user bank transfer, assigning probabilities, updating the user account in a ledger for future tracking. The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a computerized system, a processor, an Anti Money Laundry (AML) system, a similarity detector module, cryptocurrency exchange, a blockchain cryptocurrency ledger, cryptocurrency and a database to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of identifying money transfer fraud. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of identifying money transfer fraud. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible. 
Claim 14 recites the additional elements of a computerized system, a memory and a processor. However, neither does more than serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. And, neither does more than using a computer or processor to automate and/or implement the abstract idea of identifying money transfer fraud. Claim 14 is also not patent eligible.
Dependent claims 2-12, 15-25 further describe the abstract idea of identifying money transfer fraud. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Not in the Specification
Claim 1 recites “…said similarity detector module comprising: (a) receiving bank transfer data of the transfer transaction from a bank…(b) communicating with the cryptocurrency exchange to monitor a plurality of currency exchange transactions…(d) communicating with a blockchain cryptocurrency ledger to monitor…(f) assigning a probability to each transaction from the plurality of transactions of anonymous users…” The specification is silent on the recited limitations. The specification describes AML system 205 monitors bank transactions 90 (paragraph 74 of PGPub). The specification does not describe said similarity detector module performing the claimed steps of receiving bank transfer data of the transfer transaction from a bank and communicating with the cryptocurrency exchange to monitor a plurality of currency exchange transactions. Additionally, the specification describes DACU 60 monitor a blockchain for cryptocurrency transactions involving the same currency transfer amount from the bank transfer (paragraph 66 of PGPub) and DACU 60 assigns a probability to each anonymous blockchain transactions that it was executed by the user (paragraph 69 of PGPub). The specification does not describe said similarity detector module performing the claimed steps of communicating with a blockchain cryptocurrency ledger to monitor and assigning a probability to each transaction from the plurality of transactions of anonymous users. As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)) Claim 14 is also rejected on the same basis as it recites similar language.
Claims 2-12 are also rejected on the same basis as each depends on claim 1. Claims 15-25 are also rejected on the same basis as each depends on claim 14.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Scope
Claim 1 recites “A computerized method…in a computerized system, comprising a processor, operating an Anti Money Laundry (AML) system, upon detection, by the AML system, of a transfer transaction to a cryptocurrency exchange, said processor is configured to operate a similarity detector module, said similarity detector module comprising: (a) receiving…(b) communicating…(c) selecting…(d) communicating…(e) identifying…(f) assigning…(g) storing...” The claim recites a method comprising operating an AML system and upon detection of the AML system, of a transfer transaction to a cryptocurrency exchange, said processor is configured to operate a similarity detector module. The claim also recites “said similarity detector module comprising: (a) receiving…(b) communicating…(c) selecting…(d) communicating…(e) identifying…(f) assigning…(g) storing...” It is not clear if the claimed method comprises only the “operating” step or also comprises the steps that the similarity detector module comprises. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 1 recites “A computerized method…in a computerized system, comprising a processor, operating an Anti Money Laundry (AML) system, upon detection, by the AML system, of a transfer transaction to a cryptocurrency exchange, said processor is configured to operate a similarity detector module, said similarity detector module comprising: (a) receiving…(b) communicating…(c) selecting…(d) communicating…(e) identifying…(f) assigning…(g) storing...” The language, “upon detection, by the AML system, of a transfer transaction to a cryptocurrency exchange, said processor is configured to operate a similarity detector module”, describes the function of said processor to operate a similarity detector module based on a condition of the AML system performing detection of a transfer transaction to a cryptocurrency exchange. Therefore, the claim is unclear because the claim is directed to a computerized method and it is not clear which of the method steps would be performed if the condition is not met. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 1 recites “(d) communicating with a blockchain cryptocurrency ledger to monitor thereof…wherein the plurality of transactions of anonymous users includes an anonymous user identification number and a cryptocurrency value for each transaction in the plurality of transactions of anonymous users.” The claim is silent on what information is being monitored. Therefore, the claim is unclear because it is not clear whether the claimed step is for monitoring the plurality of transactions of anonymous users or not. Claim 14 is also rejected on the same basis as it recites similar language.
Claims 2-13 are rejected as each depends on claim 1. Claims 15-25 are also rejected as each depends on claim 14.
Claim 14 recites ““A computerized system…comprising a memory, a processor configured to operated a similarity detector module upon detection, by an Anti Money Laundry (AML) system, of a transfer transaction to a cryptocurrency exchange…” The claim is directed to a computerized system comprising a memory and a processor. The language, “a processor configured to operated a similarity detector module upon detection, by an Anti Money Laundry (AML) system, of a transfer transaction to a cryptocurrency exchange”, describes “a processor configured to operated a similarity detector module” when an Anti Money Laundry (AML) system detects a transfer transaction to a cryptocurrency exchange. Therefore, the scope of the claim is unclear because it is unclear whether the scope of the claim encompasses a computerized system comprising a memory and a processor or also encompasses an Anti Money Laundry (AML) system. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 14 recites “A computerized system…comprising a memory, a processor configured to operated a similarity detector module…said similarity detector module is configured to: (a) receive…(b) communicate…(c) select…(d) communicate…(e) identify…(f) assign…(h) store…” The claim recites the functions of the similarity detector module, such as: “receive”, “communicate”, “select”, “communicate”, “identify”, “assign” and “store”. However, the claim is directed to a computerized system comprising a memory and a processor and the claim is silent on the similarity detector being part of the computerized system. Therefore, the scope of the claim is unclear because it is unclear whether the scope of the claim encompasses a computerized system comprising a memory and a processor or also encompasses a similarity detection module. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 15-25 are rejected as each depends on claim 14. 
Claim 18 recites “estimating…wherein the estimating is performed by a machine learning regression model.” The language, “the estimating is performed by a machine learning regression model”, describes a machine learning regression model performs an act, “the estimating”. However, claim 14, which claim 18 depends on, is directed to a computerized system comprising a memory and a processor.  Therefore, the scope of the claim is unclear because it is unclear whether the scope of the claim encompasses a computerized system comprising a memory and a processor or also encompasses a machine learning regression model. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Lack of Antecedent Basis
Claims 1 and 14 each recites: 
“(c) selecting…the monitored plurality of currency exchange transactions…”
“(f) assigning…wherein assigning…the detected transfer transaction…”
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e). 
Claims 2-13 are rejected as each depends on claim 1. Claims 15-25 are rejected as each depends on claim 14. 
Means-Plus-Function
Regarding claims 14, 16, 18, 19, 21, 22, 23 and 25, 
Claim 14 recites: 
“…said similarity detector module is configured to (a) receive…(b) communicate…(c) select…(d) communicate…(e) identify…(f) assign…(g) store…”
Claim 16 recites: 
“…wherein the similarity detector module is further configured to: select…”
Claim 18 recites: 
“…wherein the similarity detector module is further configured to: assign…”
Claim 19 recites: 
“…wherein the similarity detector module is further configured to: receive …”
Claim 21 recites: 
“…wherein the similarity detector module is further configured to: repeat (b) to (g)…and to update the probability…”
Claim 22 recites: 
“…wherein the similarity detector module is further configured to: update the probability…”
Claim 23 recites: 
“…wherein the similarity detector module is further configured to: receive the bank transfer data …”
Claim 25 recites: 
“…wherein the similarity detector module is further configured to: repeat (b) to (g)…and to identify…”
The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders, “similarity module”, that are coupled with functional languages without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 15-25 are also rejected as each depends on claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Caldera (US Pub. No. 2016/0071108) teaches enhanced automated anti-fraud and anti-money-laundering payment system.
Andrade (US Pub. No. 2018/0240107) teaches personal identification and verification.
Arora (US Pub. No. 2019/0172067) teaches risk scoring anonymized transactions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685